Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.
 	 The amendment dated 14 October 2021, in which claims 1, 2, 11 have been amended, and claims 3, 10, 12, 13, 17, 18 have been cancelled, is acknowledged.
Claims 1-2, 4-9, 11, 14-16 are pending in the instant application.
Claims 1-2, 4-9, 11, 14-16 are examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 October 2021 is acknowledged and considered. 
Response to arguments of 14 October 2021
On 14 October 2021, Applicant has deleted from the claims hyperactivity, the elected species of a symptom to be reduced in the method of treatment. Claims 4-9, previously withdrawn, drawn to other symptoms the severity of which is to be reduced in the method of treatment, are herein examined.
In view of Applicant’s amendment of 14 October 2021, the rejection of claims 1-3, 10, 11, 15-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of any  opioid receptor antagonist, is herein withdrawn. Applicant has amended independent claim 1 to recite that the  opioid receptor antagonist is norbinaltorphimine or CERC-501 (synonym LY2456302).
On 14 October 2021, Applicant has amended independent claim 1 to recite a method of treating FXS without hyperactivity. Applicant argues (Remarks of 14 October 2021, page 4, last paragraph, page 5, first paragraph) and submits literature references in support of the fact that not all Fragile X syndrome patients have hyperactivity; that hyperactivity is found only in a subset of FXS patients, and, since the rejection solely hinges on an alleged overlap between treatment of hyperactivity and Fragile X syndrome, the rejection of claims 1-3, 10, 11, 14-17 under 35 U.S.C. 103 over Bhide, in view of Budimirovic, is to be withdrawn. 
Applicant further argues (page 5, second paragraph) that, since the amended claims no longer read on treatment of hyperactivity, there is no overlap with the ‘023 patent, and the rejection of claims 1-3, 10, 11, 14-17 on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 9,623,023 in view of Budimirovic, is to be withdrawn.
In response, new/modified rejections are made below, based on Applicant’s amendment of 14 October 2021.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-9, 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhide et al. (US 2014/0113924, cited in PTO-892 of 7 July 2020), in view of Budimirovic et al. (Dev. Neurosci. 2011, 33, 379-394, cited in PTO-892 of 7 July 2020).

Bhide teaches ([0017], lines 1-4) that, for purposes of the invention, the term Attention Deficit/Hyperactivity Disorder (ADHD) refers to, for example, Attention Deficit Disorder with or without Hyperactivity. Bhide teaches ([0017], lines 8-11) that for purposes of the invention, the term Attention Deficit/Hyperactivity Disorder (ADHD) includes ADHD symptoms that occur in the context of comorbid disorders.
Bhide teaches [0016] nor-BNI analog such as, for example, LY2456302, which is the instant CERC-501.
Bhide teaches that kappa opioid receptor (KOPR) antagonists such as nor-BNI are effective to mitigate ADHD symptoms in animal models [0036].
While Bhide specifically teaches (Figures 4, 5, and [0036]) that administration of nor-BNI (which is the instant elected species) decreases hyperactivity in SHR (spontaneously hypertensive rat), and Bhide teaches [0049] that administration of nor-BNI, as in instant claims 11, 14, at 10 mg/kg, which is within the range in instant claim 16, i.p. administration, to SHR rats reduces the locomotor activity,  Bhide also teaches [0036] that the spontaneously hypertensive rat (SHR) is a rodent model of ADHD which shows not only hyperactivity but also attention deficits [0049] as in instant claims 2, 7. 
While Bhide specifically teaches ([0063]) that nor-BNI administration at 1, 5, 10 or 20 mg/kg, i.p., reduces hyperactivity in PNE (prenatal nicotine exposure) mice, Bhide also teaches [0043] that the PNE rodent models also show attention deficits (as in instant claims 2, 7), increased spontaneous motor activity (which may correlate with motor impulsivity as in instant 
Bhide teaches [0058] that an individual may be treated with nor-BNI with a daily dose or nor-BNI for a period of one day or at regular intervals until the symptoms of the disorder can be controlled without the aid of nor-BNI. Bhide teaches [0027] that symptoms of ADHD include attention deficit (for example points (1)-(8) listed in [0027]), which is a symptom of instant claims 2, 7, impaired social interactions (for example points (15)-(18)), which is a symptom of instant claims 2, 8. Importantly, Bhide teaches [0027] having a hard time focusing one’s mind on one thing at a time (point (2)), getting bored with a task fairly quickly and often abandoning a task unfinished, bouncing from one partially begun project to another (point 4)), being easily distracted and often forgetful in daily activities (points (8), (9)), which are symptoms  of attention deficit disorder of the inattentive type, which is ADHD without hyperactivity.
Further, since inattentiveness /attention deficit is a symptom of ADHD without hyperactivity, Bhide implicitly teaches that the method of treatment results in inhibition/reduction in inattentiveness /attention deficit, as in the instant claims. 
Bhide does not teach a method of treating Fragile X syndrome without hyperactivity with nor-BNI, as in the instant claims.
Bhide does not teach that nor-BNI is administered for at least one week, as in instant claim 15.

Budimirovic (Dev. Neurosci. 2011, 33, 379-394) teaches (page 382, left column, last paragraph, lines 8-10) that the most common behavior abnormality in FXS individuals older than 6 years old is attention deficit hyperactivity disorder.
HES1 hairy and enhancer of split 1 is upregulated in patients with FXS and is associated with attention deficit disorder.
Budimirovic teaches (page 389, left column, lines 12-15) that one of the three most frequent diagnosis in individuals with FX permutation is attention deficit hyperactivity disorder.
Thus, Bodimirovic teaches that many patients suffer from ADHD and co-morbid Fragile X syndrome.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Bhide and Budimirovic to arrive at the instantly claimed method. The person of ordinary skill in the art would have evaluated the selective kappa opioid receptor antagonist nor-BNI or a nor-BNI analog such as CERC-501 (alternative name LY2456302) in a method of treating Fragile X syndrome in patients suffering from FXS and comorbid ADHD, because Bhide teaches that nor-BNI or a nor-BNI analog such as CERC-501  is effective to treat ADHD, where ADHD is Attention Deficit Disorder with or without Hyperactivity, and Budimirovic teaches that many patients who suffer from ADHD also suffer from co-morbid Fragile X syndrome. Thus, the person of ordinary skill in the art would have administered nor-BNI or a nor-BNI analog such as CERC-501 to a subpopulation of patients, namely patients who suffer from Attention Deficit Disorder without Hyperactivity and co-morbid Fragile X syndrome, with the expectation of seeing therapeutic effect.
The person of ordinary skill in the art would have evaluated the selective kappa opioid receptor antagonist nor-BNI or a nor-BNI analog such as CERC-501 (alternative name LY2456302) in a method of decreasing the severity of symptoms such as attention deficit, impaired social interactions/social anxiety, motor impulsivity, aggression of repetitive behavior, 
Further, the person of ordinary skill in the art would have been motivated to optimize the duration of treatment (for at least one week, as in instant claim 15), and the dose of active ingredient nor-BNI, because determining the duration of treatment and the required dose of active ingredient in order to achieve optimum therapeutic effect is considered routine and well within the skill of the artisan. 
As such, claims 1-2, 4-9, 11, 14-16 are rejected as prima facie obvious.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-9, 11, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,623,023 (cited in PTO-892 of 7 July  in view of Budimirovic (Dev. Neurosci. 2011, 33, 379-394, cited in PTO-892 of 7 July 2020).
Claims 1-18 of U.S. Patent No. 9,623,023 are drawn to a method comprising administering an effective amount of nor-BNI or a nor-BNI analog in the absence of a stimulant to an individual having ADHD, thereby reducing the symptoms of the disorder in the individual; claims 9-11 recite the effective amount of nor-BNI to be 1 to 20 mg/kg (claim 9), or 1 to 10 mg/kg (claim 10), or 1 to 5 mg/kg (claim 11); claims 12 and 13 recite administration on a daily basis (claim 12) or weekly basis (claim 13) until symptoms of ADHD are controlled; claim 17 recites LY2456302 (alternative name CERC-501) as the nor-BNI analog.
The Specification of U.S. Patent No. 9,623,023 teaches (column 2, lines 50-53) that the term Attention Deficit/Hyperactivity Disorder (ADHD) refers to, for example, Attention Deficit Disorder with or without Hyperactivity.
Bodimirovic teaches that many patients suffer from ADHD and co-morbid Fragile X syndrome.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-18 of U.S. Patent No. 9,623,023
and Budimirovic to arrive at the instantly claimed method. The person of ordinary skill in the art would have evaluated nor-BNI or a nor-BNI analog such as CERC-501 (alternative name LY2456302) in a method of treating Fragile X syndrome in patients suffering from FSX and comorbid ADHD without hyperactivity, because claims 1-18 of U.S. Patent No. 9,623,023 teach that nor-BNI or a nor-BNI analog such as CERC-501 is effective to reduce symptoms of ADHD, which includes Attention Deficit without Hyperactivity, and Budimirovic teaches that many patients who suffer from ADHD also suffer from co-morbid Fragile X syndrome. Thus, the 
Further, the person of ordinary skill in the art would have been motivated to optimize the duration of treatment (for at least one week, as in instant claim 15), and the dose of active ingredient nor-BNI, because determining the duration of treatment and the required dose of active ingredient in order to achieve optimum therapeutic effect is considered routine and well within the skill of the artisan. 
As such, claims 1-2, 4-9, 11, 14-16 are rendered obvious by claims 1-18 of U.S. Patent No. 9,623,023.
Conclusion
Claims 1-2, 4-9, 11, 14-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627